 
 
I 
112th CONGRESS 1st Session 
H. R. 2651 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2011 
 Mr. Schweikert (for himself, Mr. Mulvaney, Mr. Garrett, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To require that the United States Government prioritize all obligations on the debt held by the public, Social Security benefits, and military pay in the event that the debt limit is reached, and for other purposes. 
 
 
1.Short titleThis title may be cited as the Ensuring the Full Faith and Credit of the United States and Protecting America's Soldiers and Seniors Act. 
2.FindingsCongress finds the following: 
(1)The Secretary of the Treasury is legally required to carry out the obligations set forth in Public Law 104–121. 
(2)The debt obligations held by the Social Security trust fund may only be redeemed in order to pay Social Security benefits and necessary administrative expenses. 
(3)So long as there is a positive balance of assets in the Social Security trust fund, an appropriate amount of obligations may be converted into an equal amount of publicly held debt in order to finance the full and timely payment of all Social Security obligations without exceeding the debt ceiling. 
3.Prioritize obligations on the debt held by the public, Social Security benefits, and military payIn the event that the debt of the United States Government reaches the statutory limit as defined in section 3101 of title 31, United States Code, the following shall take equal priority over all other obligations incurred by the Government of the United States: 
(1)The authority of the Department of the Treasury contained in section 3123 of title 31, United States Code, to pay with legal tender the principal and interest on debt held by the public. 
(2)The authority of the Commissioner of Social Security to pay monthly old-age, survivors’ and disability insurance benefits under title II of the Social Security Act. 
(3)The payment of pay and allowances for members of the Armed Forces on active duty. 
 
